UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1361



IRVIN SEBREE,

                Plaintiff - Appellant,

          v.


R. DEAN KENDERDINE,    Director,   Maryland    State   Retirement
Pension System,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:07-cv-01674-BEL)


Submitted:   July 31, 2008               Decided:   September 26, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irvin Sebree, Appellant Pro Se. Steven Marshall Sullivan, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irvin Sebree appeals the district court order granting

the Appellee’s motion to dismiss and dismissing his civil rights

case.    We have reviewed the record and affirm for the reasons cited

by the district court.    Sebree v. Kenderine, No. 1:07-cv-01674-BEL

(D. Md. Mar. 19, 2008).1    We affirm the district court order.2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            AFFIRMED




     1
      The record indicates the Appellee’s last name is spelled
“Kenderdine,” which is how we have spelled the name on the caption.

     2
      Sebree does not challenge the district court’s dismissal
without prejudice of his state law claims. Accordingly, we will
not review the court’s decision in this regard. See 4th Cir. R.
34(b).

                                 - 2 -